Citation Nr: 0121800	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  95-33 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an inter-cranial 
injury.

2.  Entitlement to service connection for nerve damage to the 
head, back and body.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from July 1942 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


REMAND

Service medical records show that the veteran experienced a 
head injury on October 29, 1944, when he was in a "duck" 
(the nickname for an amphibious truck) that capsized and he 
struck his head on an L.S.T.  The history recorded several 
times in the contemporaneous clinical records states that at 
no time was the veteran unconscious.  He was described in 
February 1945 as "dazed" and in May 1945 as "stunned" 
after the blow to the head.  It was indicated that after the 
blow he was able to swim.  

On evaluation on November 1, 1944, it was noted that he was 
struck on the head, but not knocked out.  He reported 
occipital headaches since the injury, accompanied by 
dizziness, especially when he got up.  Neurological 
examination demonstrated some tenderness of the upper mid 
cervical spine, with slight limitation of flexion.  His 
pupils were equal, normal reflexes to light and 
accommodation.  Extraocular movement and fundi were normal.  
The cranial nerves and facial movements were normal, as were 
power, coordination and reflexes.  Sensation was intact to 
all stimuli.  In sum, there was no clinical evidence of 
central nervous system damage.  X-rays of the cervical spine 
several days later were interpreted to show no evidence of 
bone or joint injury.  The spinous processes of C2 and C3 
were fused.  Initially a diagnosis of strain of the neck 
muscles was recorded.  

Later in November 1944, he complained of pulling behind the 
left knee.  Motor and sensory function was good in the left 
leg.  There was a small stab scar in the left popliteal 
space.  The examiner believed that numbness of the second and 
third toes on the left may be due to "transverse 
[indecipherable word] weakness."  (The service medical 
records elsewhere refer to the scar as a residual of an 
accidental injury in January 1943.)  The diagnosis was 
subsequently changed to operational fatigue and then to 
anxiety psychoneurosis. 

There is an entry in his service medical records referring to 
a mortar fragment wound in combat on October 31, 1944, 
however, there is no other reference to this episode and the 
treatment records recording his extensive subsequent medical 
care refer only to the "duck" accident.  His award of the 
Purple Heart Medal is for an injury on October 29, 1944.  

Following the head injury on October 29, 1944, the veteran 
remained under treatment and hospitalization until he was 
discharged due to psychiatric disability.  In his original 
claim for benefits in May 1945, the veteran described the 
circumstances of his injury in service and specifically 
referred to a blow on the head on October 29, 1944, and 
subsequent treatment.  He did not refer to a mortar fragment 
wound.  He was service-connected for anxiety neurosis at 
discharge from service.  

The record is now quite extensive and covers post service 
examinations and treatment from the 1940's to the present.  
Currently, he is rated as 50 percent disabled due to service-
connected PTSD.  

In the context of his current claims, the veteran downplays 
his service connected psychiatric disability.  The main 
thrust of the current appeal is that he experiences current 
organic residuals of an inservice inter-cranial injury, as 
well as nerve damage to the head, back, and body as a 
consequence of inservice injuries.  At various times the 
inservice injuries the veteran believes are linked to current 
organic disabilities have included the October 1944 head 
injury, malaria and a bayonet injury to the left leg.

In order to address these claims, the veteran has been 
afforded VA examinations.  During a March 1997 VA "SCARS 
(SKIN)" examination, the physician reported the examination 
was for the purpose of identifying a scar or any other 
objective residuals of his service connected head injury.  
The physician indicated that careful physical examination of 
the skin, specifically the scalp, failed to reveal clear 
evidence of a residual scar.  The examiner stated that it was 
certainly possible that there had been an injury in this area 
in the past, but there was no significant scar at present.  
The examiner concluded that there clearly was no disfiguring 
scar, nor were there any residuals from the described head 
injury.  

Following review of this report, however, the Board does not 
believe it adequately addressed the question of whether the 
head injury produced residuals beyond skin-related or other 
visibly obvious disability.  The report does not clearly 
indicate the examiner considered the possibility of 
neurological or organic brain types of disability that the 
veteran claims are related to service.  For example, the 
examiner does not appear to have reviewed results of a VA-
conducted September 1995 brain MRI and there are no findings 
addressing this area.
 
During a March 1997 VA psychiatric examination, the veteran 
was assessed as having PTSD and alcohol abuse, and the 
examiner opined that the veteran's alcohol abuse "may be an 
attempt to medicate his symptoms."  This raises several 
questions as to the nature and origin of the veteran's 
current neurological and alleged brain-related disabilities, 
explored in the questions presented to the examiners set 
forth below.

The Board does not find that the record now contains a VA 
examination or examinations that adequately address whether 
the veteran has brain, neurologic, or psychiatric disability 
attributable to his inservice head injury, or other 
neurological problems that may be related to disease or 
injury of service origins.  In this matter it is particularly 
important that any medical provider addressing these 
questions have an opportunity to review the actual records in 
order to understand the correct medical history before 
formulating any opinion as to the etiology of the claimed 
disabilities.  Moreover, in light of the recent legislative 
change and the current record, the Board believes that a VA 
examination and opinion addressing these questions is 
necessary to decide the case.

Also, there are no records of treatment for brain disability 
or neurological disability after 1997 associated with the 
claims file although it appears obvious that the veteran 
remains under treatment.  The RO should determine, with the 
veteran's cooperation, whether there are outstanding records 
of relevant treatment and assist the veteran in obtaining 
them.

In December 1999, the VAMC in New York, New York, informed 
the RO that the information requested from the Records 
Retirement Center going back to 1945 to 1951 were no longer 
retrievable.  The Board believes that the newly enacted VCAA 
requires a specific finding by the RO concerning these 
records. 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claims.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 

The records sought must in include all 
records pertaining to brain or 
neurological disability.

In December 1999, the VAMC in New York, 
New York, informed the RO that the 
information requested from the Records 
Retirement Center going back to 1945 to 
1951 were no longer retrievable.  The 
newly enacted VCAA requires, at the very 
least, an explanation of why these 
records are no longer retrievable.
 
If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  Following the above development, the 
veteran should be scheduled for VA 
psychiatric and neurological examinations 
in order to determine the nature and 
etiology of any psychiatric, neurological 
or organic brain disorders present.  

The claims folder or the pertinent 
medical records contained therein, 
including the veteran's service medical 
records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiners in conjunction 
with the examinations.  

The examiners should be specifically 
requested to review the historical data, 
to include the clinical records during 
the veteran's active service, in order to 
obtain an accurate picture of the history 
of his disabilities.  A copy of this 
remand order also should be provided to 
the examiners.

All necessary tests should be performed.

The examiners should provide a written 
rationale for their findings and 
opinions.

The neurological examiner should provide 
explicit responses to the following 
questions: 

(a)  Does the veteran have an organic 
brain disorder? (The Board notes that 
there are reports of imaging studies of 
the brain associated with the claims 
file, to include a September 1995 VA MRI 
report.) 

(b)  Does the veteran have an alcohol-
related brain disorder?

(c)  To what extent does the veteran have 
neurological disorders, other than 
organic brain disorder or an alcohol-
related brain disorder, of the head, back 
or body, whether related to one another 
or of separate etiologies?  The 
examiner's discussion should include any 
found polyneuropathy, peripheral 
neuropathy, back-related neurological 
disability, or neurological damage due to 
a left leg injury.

(f) What is the degree of medical 
probability that any current neurological 
disability is causally related to an 
inservice cranial injury?

(g) What is the degree of medical 
probability that any current acquired 
brain or neurological disability is 
causally related to service, or if pre-
existing service was chronically worsened 
by the veteran's active service?

In addressing these questions, the 
physician is requested to indicate 
whether the answer would vary if the 
correct medical history was assumed to be 
what is actually documented in the 
contemporaneous medical records dated in 
service as opposed to any other reports 
of medical history. 


The psychiatric examiner should provide 
explicit responses to the following 
questions: 

(a) What is the nature and extent of the 
veteran's psychiatric disability?   

(b) To what extent is the veteran's 
disability due to an organic brain 
disability?  (The Board notes that there 
are reports of imaging studies of the 
brain associated with the claims file, to 
include a September 1995 VA MRI report.)

(c) To what extent is the veteran's 
psychiatric disability attributable to 
alcohol abuse?

(d) To what extent is the veteran's 
alcohol abuse attributable to his 
service-connected PTSD?

(e) To what extent is any psychiatric or 
brain disability attributable to an 
inservice cranial injury?

(f) What is the degree of medical 
probability that any current acquired 
psychiatric or brain disability is 
causally related to service, or if pre-
existing service was chronically worsened 
by the veteran's active service?

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed. 

Once again, in addressing these 
questions, the physician is requested to 
indicate whether the answer would vary if 
the correct medical history was assumed 
to be what is actually documented in the 
contemporaneous medical records dated in 
service as opposed to any other reports 
of medical history. 

4.  The RO should inform the veteran that 
failure to report for the scheduled 
examinations may have adverse 
consequences in the adjudication of his 
claims.  See 38 C.F.R. § 3.655.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO should implement corrective procedures 
at once.

6.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

7.  After completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration given to all of 
the evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




